                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HOSEA L. ROBINSON,                               )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18CV1853 HEA
                                                 )
ST. LOUIS CITY, et al.,                          )
                                                 )
               Defendants.                       )

                            OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff Hosea L. Robinson, a

prisoner and frequent filer of lawsuits, has failed to comply with the Court’s December 18, 2018,

Order requiring him to file an amended complaint on a court-provided form. Because the

plaintiff is proceeding pro se, the Court will give him another opportunity to submit an amended

complaint based on the Court’s instructions. Plaintiff must also either pay the filing fee or file a

motion to proceed in forma pauperis on a court-provided form.

                                           Background

       Plaintiff filed this pro se action on October 24, 2018, alleging violations of the Americans

with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq. Upon review of plaintiff’s

initial complaint, the Court found it defective because, among other things, it was not drafted on

the Court’s form, see E.D. Mo. Local Rule 2.06(A). In addition, plaintiff had neither paid the

filing fee nor filed a motion for leave to proceed in forma pauperis. On December 18, 2018, the

Court ordered plaintiff to file an amended complaint on the Court-provided form and in

compliance with the Court’s instructions, and to either pay the filing fee or submit a motion to
proceed in forma pauperis on the Court-provided form. ECF No. 3. On January 7, 2019,

plaintiff filed a motion to appoint counsel, which was subsequently denied. ECF Nos. 5, 8.

        Plaintiff submitted a twenty-page, handwritten filing also on January 7, 2019, containing

an “Affidavit and Motion to Proceed in forma Pauperis on his suit of Mandamus in Support -

Prisoner Cases” and an “ ‘Amended’ Suit for this Injunctive Relief of ‘Mandamus.’ ” ECF No.

6. Both documents contain a “Statement of Claims” section and allege violations of plaintiff’s

constitutional rights under the ADA. These filings were not on court-provided forms. On

January 31, 2019, plaintiff filed a document titled “Motion for Review of Opinion, Memorandum

and Court Order,” which appears to be a motion for reconsideration of the denial of his motion to

appoint counsel. ECF No. 9.

                                              Discussion

        Again, the allegations and arguments of plaintiff’s filings are not clear and the

“amended” complaint is defective because it was not drafted on the Court’s form, see E.D. Mo.

Local Rule 2.06(A). Plaintiff’s allegations are conclusory and fail to explain how any particular

individual was personally responsible for violating his rights. In addition, plaintiff has still not

paid the filing fee nor filed a motion for leave to proceed in forma pauperis.1

        Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint on the Court’s form. Plaintiff has twenty-one (21) days from the date of this Order to

file an amended complaint in accordance with the specific instructions set forth here. All claims




1
 The Court notes that plaintiff uses the language “motion to proceed ‘in forma pauperis’ ” on one page of
his January 7, 2019, filing. ECF No. 6. However, such a request should be filed on a Court form and
should be accompanied by a statement of the applicant’s financial information. E.D. Mo. Local Rules
2.05(A), 2.06(A). A certified copy of plaintiff’s inmate account statement for the six-month period
immediately preceding the filing of the complaint is required by 28 U.S.C. § 1915(a)(2).
                                                   2
in the action must be included in one, centralized complaint form.2 See Fed. R. Civ. P. 7(a)(1),

8(a).

        In addition, plaintiff is warned that the filing of an amended complaint replaces the

original complaint and all previously-filed pleadings, so plaintiff must include each and every

one of the claims he wishes to pursue in the amended complaint. See, e.g., In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Any

claims from the original complaint, supplements, and/or pleadings that are not included in the

amended complaint will be deemed abandoned and will not be considered. Id.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both.

        In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

the specific factual allegations supporting his claim or claims against that defendant, as well as

the constitutional right or rights that defendant violated. Plaintiff should only include claims that

arise out of the same transaction or occurrence, or simply put, claims that are related to each

other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and

set forth as many claims as he has against that defendant. See Fed. R. Civ. P. 18(a). The

allegations in the complaint may not be conclusory. Instead, plaintiff must plead facts that show


2
  Based on a review of cases previously filed by plaintiff, it appears that many of the allegations raised in
the complaint here are the same or substantially similar allegations as those dismissed in other suits. See
Robinson v. State of Mo., No. 4:18-cv-1225-JAR (alleging ADA and ADAAA claims for denial of access
to medical care and equipment; denial of right to fair trial; and deliberate indifference to serious medical
needs); Robinson v. State of Mo., 4:18-cv-114-RLW (same). Plaintiff’s amended complaint should be
clear on how the claims raised in this matter differ from those already considered by this Court.
                                                     3
how each and every defendant he names is personally involved in or directly responsible for the

alleged harm.     Plaintiff’s failure to make specific and actionable allegations against any

defendant will result in that defendant’s dismissal from this case.

         To the extent that plaintiff seeks reconsideration of the denial of appointment of counsel,

his request is denied. See ECF No. 9. “A pro se litigant has no statutory or constitutional right

to have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998).    When determining whether to appoint counsel for an indigent litigant, the Court

considers relevant factors, such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the pro se litigant

to present his or her claim.       Id. After reviewing these factors, the Court finds that the

appointment of counsel is not warranted at this time.         Further, the request for counsel is

premature as plaintiff has not even been granted in forma pauperis status or paid a filing fee in

this case; no defendants have been served; and no Case Management Order has been entered.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk of Court shall to mail to plaintiff copies of

the Court’s Prisoner Civil Rights Complaint form and Motion to Proceed in Forma Pauperis –

Prisoner Cases form.

         IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Order, plaintiff shall file an amended complaint on the Court-provided form and in compliance

with the Court’s instructions.

         IT IS FURTHER ORDERED that, within twenty-one (21) days of the date of this

Order, plaintiff shall either pay the filing fee or submit a motion to proceed in forma pauperis on

the Court-provided form. If plaintiff files a motion to proceed in forma pauperis, he shall also



                                                  4
submit a certified copy of his inmate account statement for the six-month period immediately

preceding the filing of the complaint.

       Plaintiff’s failure to timely comply with this Order shall result in the dismissal of

this action, without prejudice and without further notice.

       Dated this 5th day of February, 2019




                                              ___________________________________
                                                  HENRY EDWARD AUTREY
                                               UNITED STATES DISTRICT JUDGE




                                                5
